 AIM DISTRIBUTION SYSTEM485Aim Distribution SystemsandRobert J. IrinoandJohnMcManigalandDrew Schooley. Cases21-CA-24226, 21-CA-24227, and 21-CA-2422819 December 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 20 June 1986 Administrative Law JudgeBurton Litvack issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief, and the Respondent filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe recommended Order- of the administrativelaw judge is' adopted and the complaint is dis-missed.XThe General Counsel has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an administra-tive law judge's credibility resolutionsunlessthe clear preponderance ofall the relevant evidence convinces us that they are incorrect.StandardDry Wall Products,91 NLRB 544,(1950), enfd. 188 F.2d 362 (3d Cir.1951).We have carefully examined the record and find no basis for re-versing the findings.In adopting the judge's recommendation to dismiss the complaint, weplace no reliance on the General Counsel's failure to call employee GeneJackson as a witness or on the General Counsel's failure to explain whyJackson was not called.Lawrence J. Song, Esq.andJoelMartinez Esq.,for theGeneral Counsel.C E Borowski,Esq. (Borowski&Brushett),of WestlakeVillage,California, for the Respondent.DECISIONSTATEMENT 017 THE CASEBURTON LrrvACK, Administrative Law Judge. On Oc-tober 21, 1985,1 R'obert`Joseph Irino, John McManigal,and Drew Schooley, respectively filed unfair labor prac-tice charges in Cases 21-CA-24226, 21-CA-24227, and21-CA-24228.Basedon the charges, the ActingRegion-alDirector of Region 21 of the National Labor RelationsBoard (the Board), on December 31, issued a consolidat-ed complaint, alleging that Aim Distribution Systems(Respondent), engaged ' in acts and conduct violative ofSection 8(a)(1) and (3) of the National Labor RelationsAct (the Act). Respondent timely filed an answer, essen-1Unless otherwise stated,all dates herein occurred in 1985.282 NLRB No. 78tially denying the commission of any unfair labor prac-tices.The above-captioned matters having been sched-uled for trial, they were heard by me in Los Angeles,California on February 25 and 26, 1986. At the trial, allpartieswere afforded the opportunity to examine andcross-examine witnesses, present any relevant evidence,argue their legal position orally, and file posthearingbriefs. The documents were filed by the General Counseland by Respondent's representative and have been care-fully considered. Accordingly, based on the record as awhole, including the posthearing briefs and my observa-tion of the demeanor of the several witnesses, I make thefollowingFINDINGS OF FACT1. JURISDICTIONRespondent is a partnership and is engaged in ware-housing and freight distribution of goods, with a ware-house and office facility located at 540 Airpark Drive inFullerton, California. During the 12-month period imme-diately preceding the issuance, of the instant consolidatedcomplaint, which period is representative, in the normalcourse and conduct of its business operations, Respond-ent derived gross revenues in excess of $50,000 for thewarehousing and distribution of freight and' commoditiesin interstate commerce, pursuant to arrangements withvarious customers that operate between and among vari-ous states of the United States. By virtue of the forego-ing,Respondent functionsas an essentiallink in thetransportation of freight and commodities in interstatecommerce. Respondent admits that it is an employer en-gaged in commerce and in a business affecting commercewithin the meaning of Section,2(6) and (7) of the Act.II.LABOR ORGANIZATIONGeneral Truck Drivers, Office, Food and WarehouseUnion, Local 952, International Brotherhood of Team-sters,Chauffeurs,Warehouse and Helpers of America,Local 952, is a labor organization within the meaning ofSection 2(5) of the Act.in. ISSUES1.Did Respondent terminate employees John McMan-igal and -Drew Schooley on September 17 because theyengaged in union organizing activities and, therefore,violated Section 8(axl) and (3) of the Act?2.Did, Respondent, through its alleged supervisorsand/or agents Kenneth Bloedel, Mark Bloedel, and GaryBloedel, engage in various acts and conduct violative ofSection 8(a)(1) of the Act including interrogating em-ployees regarding their union activities and threateningemployees with closure of the warehouse facility if, theyengaged in union activities?IV. THE ALLEGED UNFAIR LABOR PRACTICESA.he FactsRespondent operates a large warehouse and shippingfacility in Fullerton, California, at which it stores prod-ucts for thecompanies,which distribute their merchan- 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDdise nationally,and from which it transports the prod-ucts to various retail outlets located throughout the Stateof California.The Fullerton facility is a large industrial-type, building and is divided into an office area, truckmaintenanceshop,and a warehouse/shippingand receiv-ing area.Kenneth Bloedel is the president of Respond-ent, and his son Mark is the dispatcher and apparentlyresponsible for the loading,routing,and delivery of thestored products.2Kenneth's other son, Gary, is also em-ployed byRespondent as a mechanic.3During Septem-ber,Respondent employed three truckdrivers,includingIrino, a mechanic'shelper, and four warehousemen-McManigal, Schooley, Gene Jackson, and Mark Do-lacki.4What the General Counsel alleges as occurring hereinis that, within days of four of its employees meeting withrepresentativesof Local 952and signing authorizationcards designating that labor organization as their collec-tive-bargaining,representative and immediately on gain-ing knowledge of its employees' union activities, Re-spondent embarked on a course of conduct,culminatingin the termination of McManigal and Shooley,violativeof the Act. The asserted genesis of Respondent's employ-ees' union activities was a meeting held in the dispatchoffice at Respondent's facility in late July and attendedby all the employees and the Bloedel family. Kennethconducted the meeting,which concerned insurance bene-fits.According to Robert Irino, "He was explaining thisnew insurance package that he wanted all the employeesto get"because it was a group-type policy.He explainedthat the coverage would entail a $200 deductible on eachclaim, that the insurer would pay 80 percent of eachclaim, that the employee contribution would be $60 permonth, and that there would be no dental coverage.Irino spoke,saying that he had been covered by a Team-sters union group medical plan at a previous employer,"and I asked him ... if you could pick between" differ-ent personal physicians "or if it was you just kept yourfamily doctor."5 The matter of health insurance con-cerned Irino, and he spoke to McManigal about that sub-ject one day "on the way home ... from work" prob-ably in August.6 Irino mentioned his health insurancepolicy through the Teamsters Union, and "I explained tohim that our union dues covered the expense of theunion and the medical benefits" and that there wasdental coverage.McManigal responded "that we shouldprobably look into something like that." Irino further tes-tified that, approximately a week later, he spoke toSchooley in the warehouse "about the differences be-2Respondent admitted that both Kenneth and Mark Bloedel are super-visors within the meaning of Section2(11) of the Act. Mark'swife, Joan,acts as the bookkeeper for Respondent.aAlleged in the consolidated complaint to be an agent within themeaningof Section 2(13) of the Act, Gary'sstatusis denied byRespond-ent.4 Irino testified that Dolacki was the individual who was "in charge"of the warehouse;however,he added that Dolacki"gets on the forklift,runs around,you know,just like a warehousemen."Respondent refusedto stipulateto Dolacki's supervisory status, and there is no evidence ofsuch other than Irino's above-stated assertion.'The healthinsuranceplan, whichwas explainedby KennethBloedel,was implemented by Respondent. Irmo chose not to participate in it.OMcManigal resided in the same house with Irino and the latter'sfamily in Highland,Californiatween the insurance of what[Respondent]had and whatI had previously.... Drew thought it was a good ideabecause he was going to have...a kid...at the time,and he also liked the idea of ... dental benefits.... Hewanted me to call the [Teamsters Union] at that time,and I told him no, kick it around yourself for a while."Irino did nothing with regard to contacting any Team-sters union representatives until Thursday, September 12.Early thatmorningwarehouseman Gene Jackson ap-proached him in the warehouse"and asked me to callthe union, that he wanted medical benefits." Irino con-sented to do so and,moments later from a pay telephonelocated on a wall near the shipping and receiving desk atRespondent's facility and with Jackson,McManigal, andSchooley,standing a few feet away, Irino placed a tele-phone call to the office of Local 952. Nobusiness agentswere, in the office. Subsequently, at approximately 12:45p.m. from the same telephone in the presence of thesame employees,Irino again telephonedLocal 952.7 Hespoke toBusinessAgent Don Baker, who wanted toknow how many employees were involved and whythey desired representation.Irino mentioned health insur-ance as the reason,and a meeting was arranged for thenext day.The next day, Friday, September 13, employees Irino,Schooley, McManigal, and Jackson met with Local 952Representative Baker and another union representativebehind a lunch truck,parked across the street from Re-spondent's facility, at approximately 2:45 p.m. Irino,Schooley, and McManigal corroborated" each other con-cerning what occurred at this meeting.9 Baker distribut-ed Local 952 authorization cards to the four employees,giving Irino two additional cards and some union bro-chures.Each signed a card and returned it to Baker.Thereupon,Irino was elected the"chairman" of the em-ployee group, and Baker explained that Local 952 couldget them better insurance benefits than offered by Re-spondent and for less money. He told them that hewould file a petition with the Board and warned thatmanagement"would probably try to single out one ortwo individuals-may terminate them on the spot, maytry to influence the other ones, to not vote union" Bakerconcluded by warning the four not to "give them anyreason to fire you." There is no evidence that Respond-ent was aware of the occurrence of this meeting.The next working day was Monday, September 16. Atthe conclusion of the meeting with Baker on Friday, thefour employees agreed not to mention the Union to otheremployees or to the Bloedel family until the nextWednesday, the day when Respondent would be notifiedof the filing of the NLRB petition. 1 ° Nevertheless,asser-7Mark Bloedel was nearby(10 to 15 feetaway)during part of theconversation,but Irino placed hisbody betweenthe telephone and Bloe-del. Thus, "he couldn t hearwhat I was saying:"8 Contradicting Irino and McManigal on this point,Schooley testifiedthat this meeting occurredon Thursday, September 12.9 Jackson was not called as a witnessby the GeneralCounsel, andcounsel gave no reason for the failureto do so.10 The parties stipulated that a representationpetition,encompassing aunit of Respondent's warehousemen and drivers,was filed by Local 952on September 16 and withdrawn on September 18. Regarding notice toContinued AIM DISTRIBUTION SYSTEMStedly refraining from mentioningt,e Union, Iri o diddiscuss the matter of insurande coverage with employeesthat day. Thus,he spoke to the mechanic's helper,Steve,in the maintenance shop and told him that several em-ployees were discussing. "an alternate insurance policy."Also, he spoke to another truckdriver,Kurt, near theshipping and receiving door, telling him that several em-ployees were working on a new health plan, which in-cluded major medical and dental coverage.Irino also tes-tified that he spoke to Mark Dolacki only about insur-ance coverage and not about Local 952. Asked when theconversation occurred,the witness testified during directexamination,"The following day I spoke to Mark Do-lacki.,"Later,during cross-examination,Irino was morespecific,placing the conversation as occurring between 2and 3 p.m. on September 17. Moments later,however,Irino changed his testimony,stating-that the Dolackiconversation actually occurred on' Monday afternoon,September 16, at 2:45 p.m.`In any event,he recalled thathe "told[Dolacki] basically the same thing that the em-ployees were working on a different health and welfarepackage."Near the end of the conversation,according toIrino,McManigal joined them,saying to Dolacki, -Youcan look for some changes,around here in the nearfuture' or something to that effect."During cross-exami-nation, Irino specifically denied giving a Local 952 au-thorization card to Dolacki or saying anything aboutunions during-theirconversation.Finally, regardingIrino's assertion aboutMcManigal's participation at theend of the conversation,the latter failed to mention any-thing about it during his-testimony.Irino stated that he first mentioned anything about thesubject of unions to anyone other than his three cohortsearly the next morning, Tuesday, September 17. Havingobtained some motor oil, hewas leaving the truck main-tenance area when he encountered Gary Bloedel. Thelatter asked,"'Is this-insurance policy that you're talkingto employees about having anything to do with theTeamsters?'And I told him possibly."Gary turned towalk away,stopped,andsaid, "The union'llnever get inhere.My dad will close the doors down."Irino repliedthat it would be illegal;Gary responded that his father"had gone through this before.He knows how to takecare of union business." The conversation ended and, ac-cording to Irino, he immediately went over to McMani-gal and said he had just made a mistake.Telling McMan-igalwhat he said to Gary Bloedel, Irino concluded bysaying,"I think I blew it."" Subsequently, Irino left the'facility tomake a product delivery and did not returnuntil approximately 1:45 p.m. On returning,Gene Jack-son approached,"screaming'They know, they know,Respondent of the filing,the parties stipulated that Respondent's initialtelephone contact with Board agents, regarding the petition,was on Sep-tember 18.11McManigal recalled thatIrmo had, indeed, made such a confession,however,McManigal recalled Irino saying such as they rode home fromwork on Monday,September 16, and in the following context: Irino"told me that he thought he blew it,because[he'd] told Steve that wewere going to try to turn union....I told Bob that...I think hescrewed up by telling Steve."McManigal specifically denied that Irmomade the comments regarding a conversationwith GaryBloedel.This, ofcourse,casts doubt on Irino's version of his conversation with the me-chanic, Steve, that day.'487lib jluiiw`ali abilit."' Jackson walked away,and, mo-ments later, Mark Bloedel appeared beside Irino.Bloedel"asked me what the hell was going on about a union."Irmo asked what he meant; the dispatcher became upsetand said,"`You know what I'm talking about a union.What's going on?' I [said]...last Friday we were at alunch truck and there was some men out there that werefrom the union that talked to us about health and welfarebenefits."Nothing'more was said,and Bloedel walkedaway.Irino punched out at 3:30 that afternoon and, as theyhad planned to have a soda together after work,waitedby the'shipping and receiving doors for Schooley topunch out.While waiting,according to Irino, he ob-served Kenneth Bloedel walk out,of the dispatch officeand over to Schooley.Bloedel had something in his handand began speaking to, Schooley.The latter became upsetand yelled,"That's a bunch of bullshit and you know it,Ken." Irino moved to within 10 feet of the two men andheard Kenneth say that Schooley's "work performancewasn't up to company standards, and that he felt that hewas doing Drew a favor by terminating him." Schooleyreplied that Bloedel was not being fair and that he hadbeen thought of as a company°asset a couple of weeksearlier.Thereupon, Schooley and' Irino left the ware-house facility.Approximately an hour later, at 4:30 or 5 p.m., accord-ing'to Irino,he and Schooley returned to Respondent'sfacility.While the latter waited outside,Irinowalkedinside, sawMark and Joan Bloedel speaking, and mo-tioned for Mark to follow him.They walkedoutside,"and I then told him, I saidThat's a bunch of b.s., whatyour dad just did to Drew.'Mark [replied] ...that 'Weshould have known this was going to happen. We hadnoboby to blame but ourselves."'Mark continued,saying"that the company could not afford to go union,"and heexplained thatitwould cost Respondent$2000 per em-ployee if such occurred.Irino responded that'the em-ployees would pay their own dues and initiation fees butthat such was premature.As the conversation neared theend,McManigal walked out of the warehouse and ap-proached them.He looked at Mark and said,"I'supposeme and Bob are going to be ' getting fired next." Markdenied it and walked away.Irino next testified that he and Schooley waited forMcManigal to punch out at approximately 7 p.m. At thathour,the' latter walked out of the warehouse,waving apaycheck and, as he approached,said,"I got mine."' Mo-ments later,the three employees noticed Mark Bloedelstanding outside the warehouse.They walked over toMark, and one asked if there was anything that could bedone to return McManigal and Schooley to work. Markreplied that it was out of his hands and was his father'sdecision. Irino requested a meeting with Kenneth andasked Mark to arrange it. Such occurred approximately20 minutes later at a lunch table,in the shipping and re-ceiving area.Present were Kenneth and Mark Bloedel,Robert Irino, Drew Schooley, andJohnMcManigal. Re-garding Irino's version of this meeting, he depicts himselfas speaking first and asking how McManigal and Schoo-ley could get theirjobs back."Ken's reply was 'Nothing. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDTheirwork performance isn't up to company stand-ards."'Irino then accused Kenneth of firing SchooleyandMcManigal because of the union,andKennethdenied it, saying"because of their work experience."Kenneth thereupon exclaimed that he could not afford aunion,and that"a union can do us no good..It can onlyhurt...if this company goes union, I'll lose all my ac-counts. The only reason why I can give . . . my custom-ers these low rates is becasue I'm non-union."Kennethcontinued,saying that another reasonfor thedischargewas that there had been too much damaged goods in thewarehouse.Then,he and Irino argued about equipmentfailures, the unsafe condition of the delivery trucks, anda stack of products that had toppled over and fallen tothe ground. Next, according to Irino, McManigal men-tioned another employee, Mike Wilkins, and asserted thathe had ruptured a gas line while operating a forklift."And Ken's reaction was `I can overlook ... Mike Wil-kins or his mistakes. He's been with me for years."' Atthat point,Irino walked out of the meeting.l2Regardingwhat occurred on September 17, JohnMcManigal testified that, soon after reporting to work at10 a.m., Gene Jackson approached him, saying "`Theyknow. They know.' I asked him what he meant. He said`They know about the union.' I asked him how ... heknew. He told me that he had heard little bits and piecesthrough the morning." All during the day, according toMcManigal, contrary to what was their normal prac-tice,13Kenneth and Mark Bloedel and Mark Dolackiheld five or six meetings in the warehouse, each lasting25 or 30minutes.Also, unlike prior occasions, theystopped talking whenever McManigal approached wherethey were standing.14 The witness further testified that12 During cross-examination,Irino stated thathe had beengiven a tele-phone credit card forhis usewhiletravelingto northern California. Hespecificallydenied utilizingthe creditcard numberafterhis terminationfrom Respondenton October11 or using the creditcard tomake tele-phone calls to Biloxi, MississippiIn order toimpeach the foregoing denialsand the overall credibility ofthe witness,Joan Bloedel testified as a witnesson behalfof Respondent.She statedthat shecalled the telephonecompany on the daythat Irmowas terminated and canceled his telephonecreditcard.Subsequently, onreceiving Respondent's long-distance telephonebill for October,she no-ticed billingsfor two October 23telephone calls to Biloxi,Mississippi.(Indeed,R. Exh.2(d), the billingrecord,reflects two such Biloxi, Missis-sippi calls from Highland,California, on October 23.) Testifying that thecreditcard number utilizedto pay forthe two phone calls was thatwhich hadbeen issued to Irino,Joan called the telephone company, and"the phone companysaid it was made from Bob Irino's residence." Fur-ther, she believedIrino hadbeen theperson whomade the twotelephonecalls as "no one elseshould haveknown the[credit cardnumber] exceptfor him."On learning the address from where the calls had been placed,Joan requestedthat thechargesbe removed fromRespondent's bill andplaced on Irino's.isNormally,according toMcManigal,theBloedelsand Dolackiwouldspeak no morethan twoor three times a day and for no longerthan 10 minutes.ContradictingMcManigal,Drew Schooley stated that he did not payattention to the Bloedelsor Dolackispeakingin thewarehousethat daybut "if theywere talkingto each other,itwasn't unusual."14At issueiswhether Kenneth Bloedel was even at Respondent's fa-cility until late in theday on September 17. Thus,Joan Bloedel testifiedthat Kenneth did not arrive at the warehouse until 2 or 3 p in. Regardingwhether hemay have been therewithouther knowledge,Joan respond-ed, "He could have, but normally,he'll come in, and he always lets meknow'when he's around."Further, Dolackidenied seeing Kenneth at allt h a t day-"I n e v e r seenK e n all day .. '. whatsoever." In contrast, bothhe had occasion that day to-seek Irino's help with work.He found Irino speakingtoGaryBloedel;as he ap-proached,McManigal overheard Gary say "that theywouldn't allow the union in, they'd close the placedown."During cross-examination,McManigal could notrecallGary saying his father would act in some manner.McManigal testified that, at approximately 4:30 p.m.,he again spoke to Gene Jackson who told him thatSchooley had just been fired and- that someone else wasto be terminated that day. No more than 30 to 45 min-utes later, Schooley approached McManigal while thelatterwas operating a forklift, and he "told me that hehad just gotten fired, and that I was also going to getfired at the end of my shift." At approximately 5:30 p.m.,McManigal finished a job and sought Mark Bloedel inorder to speak to him. Told that Mark was in the frontyard speaking to Irino, McManigal approached them justas the others were speaking about the safety of thetrucks. In his presence, the subject of the Union arose-"Bob was telling him that we weren't going after moremoney, that we were just going after better benefits. ItoldMark Bloedel that for half the money, we could getour union dues paid and get better medical benefits thanwhat Aim was offering." At that point, Schooley joinedthe conversation; however, McManigal could not testifyto what was said, "The conversation became really con-fused."Nevertheless, he did remember Bloedel saying"for us to join the union would cost the company up to$2,000 apiece."At the end of the conversation, "thethree of us ... asked Mark to go get Ken so we couldhave a meeting with Ken."Mark thereupon left them, and the three employeeswalked inside the warehouse and over to the shippingand receiving table.Moments later,Kenneth and MarkBloedel came out of the office, walked over to the em-ployees, andKenneth said he understood that theywanted to have a meeting.McManigal's version of theensuing conversation began with his asking "how come Iwas gettingfired.He told me because I was too slow,made too many mistakes,and broke too, many things. Iasked him how come Drew was getting fired. He saidbecause he was too slow, made too many mistakes, anddidn't do what he was told." At that point, either Irinoor Schooley asserted that the Union was the real reasonthat they were being fired. Kenneth denied it; where-upon,McManigal asked why he was against unions.Kenneth replied, "I've had dealings with up to 28 unionsat one time, and they've caused nothing but problems."McManigal testified further that Bloedel always spoke ingeneralities, and never specifically mentioned the Team-sters.The witness did recall either Kenneth or Marksaying "you guys should have known this was going tohappen.You have nobody to blame but yourselves."McManigal recalled that Irino raised the job perform-ances of Schooley and himself, saying that both had oncebeen company "assets."Kenneth replied that Dolackicould no longer work with either and that "the way theunion went about getting us was illegal...." There-Irino and McManigal testified that each saw Kenneth at the warehousefacility during the morning of September 17. AIM DISTRIBUTION SYSTEMSupon,McManigalstated that Irino-'bime to the defenseof the two terminated employees, saying that he (Irino)was theunion instigatorand if they fired anyone, heshould be that person. There was no response by eitherBloedel.The meeting ended with Kenneth saying that ifeitherMcManigalor Schooley did not find a job in acouple of weeks, he should return to Respondent, "andI'll see what I can do for you." Finally, with regard tobeing fired thatevening,McManigal denied being so in-formed by Respondent at any time that day. He added,however, that,duringthe aforementioned meeting withthe Bloedels, Joan Bloedel walked out of the office andgave him two checks-one for the prior week and onefor the Monday and Tuesday of that week.McManigalalso specificallydenied comingout of the warehouse,waving the final check and saying, "I got fired, too."Drew Schooley also testified about the events of Tues-day, September 17. According to him, at approximately3:30 p.m., Kenneth and Mark Bloedel approached himbetween aisles 2A and 2B in the warehouse, and Kennethasked "`What's this I hear aboutunionactivities?'And Isaid'I'm not sure.' And he . . . asked me if I was givena card ...and I said`Yes.' ... And he said, `Did yousign it?' and I said `No comment.' And he said `... waseveryoneelse givena card?' and I said `I'm not sure.'That's about it and then he 'smiled and walked away."Asked by the General Counsell if Kenneth mentioned anyaction he, might undertake, Schooley responded, "[H]etoldme that ... he ... wouldn't tolerate the union,that he'd close the doors down before he'd let the unionin." 15 Both Bloedels then walked away, and Schooleyimmediately informed Gene Jackson and McManigal thatRespondent was aware of the union activities. 'Schooley punched out at approximately 5 p.m. Ac-cording to,him, ashe did so, Kenneth Bloedel ap-proached and handed him a check, saying it was for theprior week and the one for that week would be ready ina few minutes. Bloedel returned with Schooley's finalcheck, and the latter asked why he was being fired. Ken-neth mentioned "a couple of accidents" and accusedSchooley of having "poor work habits" and being"slow." The employee argued that the product accidents,towhich Bloedel referred, were not his fault but wasunable to change Kenneth's mind. Thereafter, Irino andhe left the plant, but they subsequently returned to awaitthe finish of McManigal's shift. Schooley stated that"during that time, we just sat there and talked back andforth."Asserting that he and Irino were aware thatMcManigal had'also'been fired as the latter showed themhis final paycheck and said "They got me, too," Schoo-ley testified that the three employees had ,a meeting with16At thehearing,Schooley asserted that Kenneth Bloedel had utteredthe identical threat"months before" to Gene Jackson and him "at the re-ceiving desk,"He recalled that Bloedel just blurted out to them that hewould close the place down before letting a union in. Later,under ques-tioning by the General Counsel, Schooley contradicted himself regardingthis prior threat by Kenneth Bloedel,saying that the statement was madein "late July, I believe, early August"; that it was uttered "in the dispatchoffice"; and that "possibly Mark Bloedel" was present and "I don't be-lieve-anybody else."Schooley averred that Gary Bloedell had threatened him in the samemanner more than two times.He stated that he mentioned these com-ments to Irino, McManigal,and Jackson as they discussed the Union.489Kenneth 'and Mark Bloedel "shortly after 7:00." Theconversation concerned the discharges of the two em-ployees, and Schooley "[A]sked if we were fired becauseof poor work habits orunionactivities . . ."as it seemedstrange that they were thought of as valuable employeesand as theirterminationsoccurred just as Respondentdiscovered the union activities. "Ken said it had nothingto do with that," and explained why the two warehouse-men had been discharged. Then, Kenneth "said that hewouldn't .... tolerate theunion inthere and that hewould close the door down.... And he said theunion'sno good, they wouldn't do any good for us."Asked by the General Counsel if Bloedel mentioned hiscustomers, Schooley replied, "he said that the reason hehas allhis customers and such big accountsisbecausehe's non-union operation, and that if he went union, thathe would lose all of his business and customers, becausehe'd have to charge union wage and pay union wage."During cross-examination,Schooley stated that the meet-ing continued until 8 or 8:15 p.m. and that, during it,Irino admitted that he was the instigator of the union or-ganizing campaign.While failing to call Gene Jackson as a witness or ex-plain the failure to do so, the General Counsel did prof-fer the testimony of Mark Dolacki. Asked whether hediscussed a union with any employees prior to the termi-nations of McManigal and Schooley, Dolacki testifiedthat he had such a discussion on the "Tuesday morning"the two employees were discharged, that he spoke toIrino and McManigal, and that he "was presented with acard ... in the back of the warehouse" at approximately9:30.Elaborating,Dolacki stated, "Bob Irino presentedme with this card, asked me to fill it out, give it back tohim at the end of the day. He told me he had to turn it. into the union that evening.... He told me that, ifIwas to sign the card we would,. get, better benefits,"meaning"insurance" , benefits.The witness replied toIrino, "I told him Iwasn'tgoing to sign it because Iknew what it was. It was a union ' card... ." Dolacki re-fused to sign "until I ... had a union representativecontact me." McManigal urged him to execute the card,but Dolacki again refused to do so. Thereupon, the latterfolded the card and stuffed it into his pants pocket.Asked if he told Kenneth Bloedel about the conversa-tion,Dolacki replied, "The following day," subsequentto the termination of Schooley and McManigal.16 At thehearing,Dolacki identified General Counsel's Exhibit 3,the Local 952 authorization card executed by McMani-gal, as the same card as the one 'given to him by Irino.16 Stating that he wanted me to draw the inference that the conversa-tion with Irino occurred on Monday and that Dolacki reported it to Ken-neth Bloedel on Tuesday, the General Counsel attempted to impeach thewitness'testimony with his pretrial affidavit in which Dolacki stated, "Asfar as I can recall John and Drew were terminated about a week and ahalf after I told Ken about Bob and John trying to get me to sign a unioncard " Dolacki readily admitted that was what was stated in the affidavitbut claimed it-was incorrect. He further stated that he realized a mistakehad been made"that evening before I left the warehouse"and that heattempted to locate the Board agent, who had taken the affidavit, "butshe was already gone." Asked to explain what was wrong about theabove-quoted statement,Dolacki responded that it should have stated:"Bob was terminated at about a week and a half after I told Ken aboutBob and John trying to get me to sign." 490DECISIONSOF NATIONALLABOR RELATIONS BOARDFinally, as corroboration for his version of the conversa-tionwith Irino, Dolacki was recalled as a surrebuttalwitness by Respondent's representative and producedwhat he said was the authorization card that was offeredto him by Irino.Examination of the document,Respond-ent's Exhibit3, disclosed that it was identical to the Gen-eral Counsel's Exhibit 3.In defenseto theallegations of the consolidated com-plaint,Respondent failed to call as witnesses either Ken-neth or Mark Bloedel and offered no evidence concern-ing its motivation underlying the terminations of DrewSchooley or John McManigal.However,Joan Bloedeltestified that,on "Monday afternoonsometime;"Septem-ber 16,Kenneth Bloedel asked her to draw final checksfor the two discriminatees,and "I started on them onMonday and typed them up Tuesday monrning."There-after,she gave the checks to her father-in-law"later onTuesday afternoon"because"he wasn't feeling wellMonday,and he was out Tuesday morning.He came inlaterTuesdaymorning." Joan addedthat ittook her 20minutes for each to computewhatwas owed to Schoo-ley and McManigal.In addition, Irma Knapp,an officeworker for Respondent,testified that she was the personin the office who received customer complaints and that"John and [Drew] were making too many mistakes onthe pulling."These totaled "several a week,"and whiletheywere not responsible for every mistake,"more thantheir shares were theirs." Knapp knew that Schooley andMcManigal were responsible"because on the bill of lad-ings theyhad toput their number on them," and "anytime there's a mistake, we look to see who pulled it."Knapp further testified that she informed Kenneth andMark Bloedel of the foregoing.B. AnalysisA determination of the legality of the discharges ofMcManigal and Schooley is governed by, the traditionalprecepts of Board law in Section 8(a)(1) and(3) termina-tioncases, asmodified by the Board's decision inWrightLine, 251NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir.1981), the rationale of which was specifically upheld bythe Supreme Court inNLRB v. Transporation Manage-ment Corp.,462 U.S. 393 (1983). Thus, in order to estab-lish a prima facie violation of Section 8(a)(1) and (3) ofthe Act, the General Counselmustestablish that (1) thealleged discriminatees engaged in union activities; (2) Re-spondent had knowledge of the activities; (3) Respond-ent's actions were motivated by union animus; and (4)the discharges had the effect of encouraging or discour-aging membership in a labor organization.WMUR-TV,253 NLRB 697, 703 (1980). Further, the General Counselhas the burden of proving the aforementioned by a pre-ponderance of the evidence.Hampshire Woolen Co.,141NLRB 201, 209 (1963). Although the aforementionedanalysis was easily applied in cases in which the employ-er'smotivation was straightforward, conceptual problemsarose in cases in which a plurality of motivation was in-volved-the presence of both a lawful cause and an un-lawful cause for the discharge. In order to resolve thisambiguity, inWright Line,supra, the Board establishedthe following causation test in all 8(a)(1) and(3) cases in-volving employer motivation. "First, we shall requirethat the General Counsel makea prima facieshowingsufficient to support the inference that protected conductwas a `motivating factor' in the employer'sdecision.Once this is established, the burden will shift to the em-ployer to demonstrate that the same action would havetaken place even in the absence of the protected con-duct." Id. at 1089. Two points are relevant to the forego-ing test. First,in concluding that the General Counselhas established a prima facie violation of the Act, -theBoard will not "quantitatively analyze" the effect of theunlawful motive. The existence of such is sufficient tomake a discharge a violation of the Act. Id. at 1089, fn.14. Second, while apparently warranting the identical an-alytical approach, pretextual discharge cases should beviewed as those in which the "defense of business justifi-cation is wholly without merit."Id. at 1084 fn. 5.Central-and critical-to the aforementioned legalanalyses is the matter of the credibility of the variouswitnesses.In this regard,my impression-as stated to theparties-at the close of the instant trial was that ' thecredibility of the General Counsel'switnesses presented"serious problems" for me. On careful analysis ' of therecord,I have found nothing to dissuade me from thisview.Indeed,my stated conclusion has been significantlybuttressed by the record evidence. Simply put, I foundthe testimonies of the General Counsel'smain witnesses,Robert Irino, John McManigal, and Drew Schooley, socompletely riddled, and rife, with internal inconsistenciesand external contradictions and so lacking in corrobora-tion that the testimony of neither discriminatee nor thatof Irino is worthy of belief. Initially, regarding the latterwitness,I found him to bemost disingenuous and un-impressivewhile testifying,with all possible areas ofcandor utterly subverted by the impeaching testimony-and supporting documentary evidence-offered by MarkDolacki17and Joan Bloedel.'8Regarding internal incon-sistencies,one need but consider Irino's direct examina-tion testimony that his "insurance coverage" conversa-tion with Dolacki occurred on September 17 ("the fol-lowing day" after his Monday conversations on'that sub-ject with two other employees) and his abruptly changedcross-examination testimony that the conversation oc-curred on Monday, September 16-or prior to the alleg-edly discriminatory discharges-and Schooley's incon-sistent testimony regarding a past Kenneth Bloedel threatidentical to his asserted September 17 threat to close the" As between Dolacki and Irino,I credit the former,who impressedme as being a candid witness.In particular,I found his explanations re-garding the mistake in his pretrial affidavit and his effort to, correct it tobe reasonable.Therefore, I credit his testimony over Irino'sdenial thatthe latter solicited his signature on an authorization card for Local 952 onTuesday, September 17, that Irino gave him such a card,and that he firstinformed Respondent of the solicitation effort on the next day,September18. I note that Dolacki produced the authorization card at the trial,there-by corroborating his testimonyand that theGeneral Counsel offerednothing to discredit the card's validity."IAsbetween Joan Bloedel and Irino, I credit Joan Bloedel,who im-pressed me as being an honest and forthright witness. Therefore,I credither testimony over the denial of Irmo that she was informed by the tele-phone company that,utilizing the credit card number given to Irino byRespondent, telephone calls to Biloxi, Mississippi,were made from hisresidence in Highland, California, subsequent to his discharge.I draw theinference that the calls,corroboratedby thetelephone bills themselves,were placed by Irino. AIM DISTRIBUTION SYSTEMS491doors of the facility rather than permit a union to repre-sent his employees.Under questioning by me, Schooleystated that Bloedel had uttered the threat"monthsbefore" to Gene Jackson and himself at the receivingdesk;later,under questioning by the General Counsel,regarding the same prior threat,Schooley placed it asoccurring in "late July"or "'early August," being said"in the dispatch office," and being uttered to,himself and"possiblyMark Bloedel."Concerning the numerous, andblatant, external inconsistencies between the three wit-nesses'versions of what occurred on September 17, Inote,at the outset that they disagree as to the day of theweek and the date on which they met with Local 952representatives to organize the union representation cam-paign.Thus, Irino and McManigal testified that such oc-curred on Friday, September 13, while Schooley sworethe day was Thursday,September 12. Regarding theevents of September 17, the three witnesses`blatantlycontradicted each other as follows:1.Irino testified that he spoke to Gary Bloedel thatmorning and that the latter stated the following threat:"The union'llnever get in here.My dad will close thedoors down." He allegedly added that his father "hadgone through this before.He knows how to take care ofunion business."McManigal assertedly overheard the lastpart of the conversation between Irino and Gary Bloe-del.However,contradicting Irino,he supposedly over-heard Gary say "thattheywouldn't allow the union in,they'd close the place down." (Emphasis added.) Fur-ther,he could not corroborate Irino that Gary spoke ofhis father taking the threatened action.Irino further testified that, immediately after speakingabout the Union with Gary Bloedel,he sought outMcManigal and said he had just made a mistake and "Ithink I blew it." However,McManigal,while remember-ing that Irino had, indeed,made such a comment, re-counted it as having been,stated by Irino while theywere driving home from work the prior day, September16, and as being in reference to a conversation betweenIrino and Steve thatday.2.McManigal asserted that he observed Kenneth Bloe-del,Mark Bloedel, and Mark Dolacki hold five or sixmeetings in the warehouse that day. What was unusualabout these,according to McManigal,was that eachlasted approximately 25 or 30 minutes and the partici-pants stopped talking whenever he came near. On theother hand,Schooley,who worked throughout thewarehouse that day, failed to corroborate McManigal onthesemeetings and even deprecated the latter's charac-terization of what occurred--"if they were talking toeach other,itwasn't unusual."3. Irino testified that he punched out at 3:30 p.m. andshortly thereafter overheard Schooley's discharge con-versationwithKenneth Bloedel in which the latter criti-cized Schooley'swork performance and Schooley, inturn, said such was"a bunch of bullshit."Contrary toIrino,Schooley testified that he punched out at 5 p.m.,1919The time contradiction is critical;for if Irmo is correct about thetime, such casts doubt on the occurrence of the alleged conversation be-tween Schooley and Kenneth Bloedel at 3:30 p.m. in which the latter in-terrogated Schooley about his union activities and uttered his threat toclose the facility because of the Union.said'nothing about Irino's presence during his dischargeconversation with Bloedel,and testified to the uttering ofnot one curse word.4. Irino testified that,on returning to Respondent's fa-cility late in the afternoon,he left Schooley,sought outMark Bloedel,and thereafter engaged in a conversationwith him in the facility's parking area.Schooley,howev-er, testified that he and Irino returned to the plant thatafternoon and just waited in a car for McManigal to con-clude his work shift.5.According to Irino, during his asserted conversationwith Mark Bloedel,the latter mentioned Schooley's dis-charge,saying that"We should have known this wasgoing to happen.We had noboby to blame but our-selves."Irino further testified thatMcManigal was notpresent at this point in the above conversation.Contraryto Irino,McManigal testified that'the identical comment("you 'guys should have known this was going tohappen. You have nobody to blame but yourselves.-)was uttered by either Kenneth or Mark Bloedel duringthe conversation inside the facility later,that evening.Neither Irino nor Schooley, who failed to mention sucha statement,placed the comment as having been madeduring the latter meeting.6.McManigal testified that no respondent official everspecifically stated that he 'was being discharged and thathe first became aware of the fact when he was given hisfinal checks during the meeting between the three em-ployees and Kenneth and Mark Bloedel inside the facilitythat evening.Further, he specifically denied being toldof his termination earlier and, thereupon,walking out ofthe warehouse,waving his final checks in order to catchthe attention of Irino and Schooley, and saying "I gotfired,too." Such must be compared with the versions ofIrino and Schooley,both of whom depicted McManigal,prior to the evening meeting inside the warehouse, aswalking outside earlier,waving his final checks, andsaying "I got mine."7.Prior to the meeting with Kenneth Bloedel later inthe evening,according to Irino,he had two separateconversationswithMark Bloedel, during the first ofwhich McManigal was also a participant,and during thesecond of which both McManigal and Schooley wereparticipants.McManigal and ' Schooley,however, bothmentioned only one such conversation, immediately pre-ceding the meeting with Kenneth Bloedel.8.Regarding the Kenneth Bloedel meeting inside thewarehouse that evening, the most striking feature of thethree witnesses' versions is the degree to which McMani-gal's version differs from those of the others. Thus, I ini-tially note that each witness depicts himself as asking theinitial question and that they conflict over what exactlywas asked(Irino says it concerned how McManigal andSchooley could get their jobs back; Schooley states thatitconcerned the reasons for the two discharges-poorwork habits or the union; and McManigal states that hemerely inquired about the reasons for the two termina-tions).Concerning Kenneth Bloedel'scomments aboutunions,McManigal'sversion has him saying only "I'vehad dealings with up to 28 unions at one time, andthey've caused nothing but problems."On the other 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDhand, according to Irmo, Kenneth said that unions wereno good and,could only hurt the employees and that, inthe advent of a union,he would lose all his accounts in-asmuch as he was able to charge low rates because Re-spondent was nonunion.These versions must be contrast-ed with that of Schooley,who, besides having Bloedelsaying that the Union would cause him to lose his cus-tomers, quotes the latter as threatening"that he wouldn't... tolerate the union in there and that he would closethe door down."Of course,neither Irino nor McManigaltestified to an identical or similar threat being made. Fi-nally,contrary to McManigal and Schooleywho bothtestified that toward the end of the meeting Irino admit-ted tothe Bloedels that he was the Union's instigator,Irino, the asserted actor, failed to mention his confessionduring his testimony.In view of the foregoing inconsistencies, blatantly con-tradictory testimony,and lack of corroboration, andgiven the fact that the General Counsel failed to explainher failure to call Gene Jackson, the other asserted em-ployee participant in the union organizingcampaign, as acorroborative witness, I reiterate my utter lack of confi-dence in the trustworthiness of any aspectof therespec-tive testimonies of Irino, McManigal,and Schooley, andneither shall be credited as a truthful witness herein re-garding the events of September 17. With matters insuch a posture,in light of Respondent representative'sunderstandable decision not to have either Kenneth orMark Bloedel testify, it is manifestly impossible to ascer-tain exactly what did occur on September16 and 17.However, it is entirely possible to' determine what didnotoccur on those dates.Thus,Ido not believe thatGaryBloedel spoke to Irino about union activities orwarned the latterthathis father"will close the doorsdown" rather than permit the TeamstersUnionto repre-sent Respondent's employees;20 that Mark Bloedel inter-rogated Irino about the union activities at the facility;thatMark Bloedel ever told Irino"We should haveknown this was going to happen.We had nobody toblame but ourselves";or that Kenneth Bloedel ever said"If this company goes union, I'll lose all my accounts."Likewise,Ido notbelieve thatKenneth Bloedel andMark Dolacki held five or six 25- to 30-minute meetingsin the warehouse on September 17.21 Finally, I do notfind credible the testimonyof SchooleythatKennethBloedel either interrogated him on September 17 regard-ing his union activities or threatened to close the doorsbefore recognizing the Union or that Kenneth repeatedhis threat that eveningwithMcManigal and Irmopresent.Accordingly,I shall'recommendthatparagraphs7(a)(i) and (ii), (b), and (c)of the consolidated complaintbe dismissed.2220 In view of my credibility resolution,I need not,and do not, decidethe agency status of Gary Bloedel.z 1 In view of my credibility resolutions here, I credit Joan Bloedel andDolacki that Kenneth Bloedel was not in the warehouse that morning.22 It is not quite accurate to say that it is impossible to determine whatoccurred on September 17. Thus, I have no doubt that Irino,McManigal,and Schooley met with Kenneth and Mark Bloedel that evening to pro-test the discharges of McManigal and Schooley and that the employeesundoubtedly sought to establish that their union activities were the moti-vating factors.However,ifKenneth made any derogatory commentsConcerning the allegedly unlawful terminations, otherthan the discredited testimonies of Irino, McManigal, andSchooley,there is no direct evidence that Respondentwas aware of its employees'nascent union organizingcampaign or was unlawfully motivated in dischargingthe two employees.In her posthearing brief,the GeneralCounsel argued that "the small number of employeesworking at the warehouse supports the inference ofknowledge."Contrary to the General Counsel,I do notbelieve that the Board's so-called small plant doctrine isapplicable to the instant fact situation.Thus,'there is noevidence that Respondent became aware of the filing ofthe representation petition by Local 952 prior to Septem-ber 18,and Irino, McManigal,Schooley,and Jackson de-cided to keep the union campaign secret until the filing.Also, other than the solicitation of Dolacki by Irino,there were no union activities conducted inside the ware-house facility.Accordingly,notwithstanding the smallsize of Respondent'swork force, I do not draw the infer-ence that Respondent must have become aware of theunion activities.The General Counsel next argues that"the timing of the discharges-only two working daysafter the union meeting-strongly suggests that the dis-charges were discriminatorily motivated."Contrary tothe General Counsel, if Respondent became aware of theunion organizing campaign, the record evidence suggeststhat such occurred on September 17. However, JoanBloedel,whom I have credited here,testified that herfather-in-law instructed her to prepare the final checksfor McManigal and Schooley on Monday afternoon, Sep-tember 16. Even absent such evidence the matter of"timing"only creates an inference of unlawful motiva-tion.Here, there is not a scintilla of credible record evi-dence establishing that Respondent was motivated by theunion activities of McManigal and Schooley in terminat-ing them.Based on the foregoing, I do not believe thatthe General Counsel has established a prima facie show-ing sufficient to warrant the conclusion that the protect-ed concerted activities of McManigal and Schooley weremotivating factors underlying their respective discharges.The General Counsel having, therefore,failed to meet itsburden of proof under the Board'sWright Line,supra,test, I shall recommend that the consolidated complaintallegationsabout the discharge of McManigal andSchooley be dismissed.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerceand in a business affecting commerce within the meaingof Section 2(6) and(7) of the Act., 2.TeamstersLocal952 is a labor organization withinthe meaning of Section2(5) of the Act.3.Respondent engaged in no conduct violative of Sec-tion 8(a)(1) and (3) of the Act.about the Union, or unions in general, such were more likely than notalong the lines of McManigal's innocuous version of that meeting. AIM DISTRIBUTION SYSTEMS493On these findings of fact and conclusions of law andORDERon the entire record, I issue the following recommend-The consolidatedcomplaint is dismissed in its entirety.23 If no exceptionsare filed as provided by Sec 102 46 of the Board'sOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theRules and Regulations,the findings,conclusions,and recommendedBoard and all objections to them shall be deemed waived for all pur-poses